Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Response to Election/Restriction, filed December 07, 2022. As filed, Claims 1-10 are pending. 
Priority
This application, filed 10/14/2020 claims foreign priority to 10-2020-0130995 , filed 10/12/2020 claims foreign priority to 10-2019-0126904 , filed 10/14/2019.
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 10/14/2020, 9/29/2021, 4/01/2022, 10/14/2022 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.  
Election/Restrictions
Applicant's election without traverse of Group II claims 6, 8-10 in the reply filed on 12/07/2022 is acknowledged.  
In response to a further requirement for the election of a single disclosed species, Applicants further elected the species:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

and indicated that claims 6, 8-10 read of the  elected species
Claims 1-5, 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicants' elected species have been found not allowable due to the following rejections. 
Claims 6, 8-10 will be examined on the merits herein to the extend they read on the elected species.
Claim Objections
1. Claim 6 is objected to because of the following informalities: claim 6 should be amended to replace “comprising “ with “the method comprising”; replacing “represented by the following” with “of” pertaining to the claimed formulae to avoid potential 112 second paragraph issues. 
2. Claim 6 is objected for reciting improper Markush language: the recitation in claim 6 for definition of variables of Markush formula (VIII)  “is any one of” should be changed to “selected from the group consisting of”. See MPEP 803.02. “A Markush-type claim recites alternatives in a format such as "selected from the group consisting of A, B and C." 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1.Claim 6 is drawn to method of producing an alicyclic acrylate derivative, comprising:
reacting a dianionic compound and a compound represented by Formula (V) and thus synthesizing a compound represented by the following Formula (VI); reacting the compound represented by Formula (VI) and a compound represented
by Formula (VII) and thus synthesizing an alicyclic acrylate compound represented by
Formula (VIII).
Formula (VIII) is defined by variables R2 and Z; Formula (VI) is defined by variables R2, Y, X,Z;  however, a definition of  variable Z of the formula (VIII) and (VI) is not provided, rendering said claim  and its dependents indefinite.

2. Claim 6 shows formula (VI)  and (VIII) depicted as 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 in which the chemical bonding and connectivity of the atoms is not clearly depicted. 


3. Claim 6 requires reacting a dianionic compound and a compound represented by Formula (V) and thus synthesizing a compound of Formula (VI);  however, the structure of the claimed “dianionic compound” is not shown in the claim it is not specified what the C=O bond is being reacted with and what are the reaction conditions required for the transformation. 
As a result, one must refer back to the specification to define the claimed invention. Instant disclosure discuss the dianionic compounds:  

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Claims must, under modern claim practice, stand alone to define an invention.  Ex parte Fressola, 27 USPQ 2d 1608 (1993).  
In claim 6, the reaction conditions  of reacting the compound represented by Formula (VI) and a compound represented by Formula (VII) and thus synthesizing an alicyclic acrylate compound represented by Formula (VIII) are omitted. 
Therefore, claim 6 does not clearly define the metes and bounds of the claimed invention, rendering claim 6 and depend claims 8-10 indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Examination of Patent Applications Under the 35 U.S.C. 112 ¶1 "Written Description" Requirement, Rev. 1, 2008; at http://www.uspto.gov/web/menu/written.pdf. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor(s) had possession of the claimed invention.  Such possession may be demonstrated by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention.  Possession may be shown by an actual reduction to practice, showing that the invention was “ready for patenting”, or by describing distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention (January 5, 2001 Fed. Reg., Vol. 66, No. 4, pp. 1099-11).  
In Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc) (“Ariad”), the Federal Circuit stated that “the hallmark of written description is disclosure.” A specification adequately describes an invention when it “reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Id. at 1351.  “A ‘mere wish or plan’ for obtaining the claimed invention is not adequate written description.” Centocor Ortho Biotech, Inc. v. Abbott Labs, 636 F.3d 1341, 1348 (Fed. Cir. 2011).  

The Federal Circuit explained what is required to meet the written description requirement in Ariad Pharm., Inc. v. Eli Lilly & Co.: 

This inquiry, as we have long held, is a question of fact. Ralston Purina, 772 F.2d at 575.  Thus, we have recognized that determining whether a patent complies with the written description requirement will necessarily vary depending on the context.  Capon v. Eshhar, 418 F.3d 1349, 1357-58 (Fed. Cir. 2005).  Specifically, the level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.  Id.  For generic claims, we have set forth a number of factors for evaluating the adequacy of the disclosure, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue.” Id. at 1359.

A written description of an invention involving a chemical genus, like a description of a chemical species, “requires a precise definition, such as by structure, formula, [or] chemical name,” of the claimed subject matter sufficient to distinguish it from other materials.  Regents of the Univ. of Cal. v. Eli Lilly & Co., 199 F.3d 1559, 1568 (Fed. Cir. 1997) (“Eli Lilly”).  The Federal Circuit commented on Eli Lilly in Ariad:


Nature and scope of the instant claims in view of the specification: 

Claim 6 is drawn to method of producing an alicyclic acrylate derivative, comprising:
reacting a dianionic compound and a compound represented by Formula (V) and thus synthesizing a compound represented by the following Formula (VI); reacting the compound represented by Formula (VI) and a compound represented
by Formula (VII) and thus synthesizing an alicyclic acrylate compound represented by
Formula (VIII).
Formula (VIII) is defined by variables R2 and Z; Formula (VI) is defined by variables R2, Y, X,Z;  however, a definition of  variable Z of the formula (VIII) and (VI) is not provided, rendering said claim  and its dependents indefinite; a chemical formula for dianionic compound is not provided in the claims.

Claims 8-10 depend from Claim 6 and further recite the variables of instantly claimed formula (V), (VI),  and conversion ratio.
By contrast, the nature and scope of the invention described in the Specification includes the synthesis of 1-isopropylcyclopentyl methacrylate as shown by preparative examples 1 and 2 [0052]-[0054]. 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


Therefore, the specification describes a method of obtaining one compound namely 1-isopropylcyclopentyl methacrylate by reaction 1,4-dichlorobutane, methyl isobutyrate and cyclization reaction, methacrylic anhydride.
Moreover, the disclosure does not teach in the  preparative examples wherein  a compound of instantly claimed formula (VIII) was prepared by the claimed method. The preparative examples of instant specification shows synthesis of 1-isopropylcyclopentyl methacrylate.
The extent and content of the prior art:  Applicant has provided several references in the IDS which discuss synthesis of alicyclic acrylates. For example, JP 2006 - 104169A (cited by Applicant in IDS) discloses the synthesis of 2-methylisopropylcyclopentyl
Methacrylate  via  1,4-dibromopentane furan.
The predictability of the aspect at issue:  The chemical art is deemed unpredictable, and the prior art has failed to recognize compounds of formula (VIII) and as instantly claimed or methods of preparing such compounds. Based on the general knowledge in the art, as well as art that is particular to producing alicyclic acrylate derivative , the claimed invention is of an unpredictable nature.

Conclusion Instant claims do not comply with the written description requirement  because the disclosure does not provide a representative number of species falling within the scope of the genus compound of formula (VIII), and method of preparation thereof from formula (V) as starting materials, intermediates (VI) and (VII). The specification is limited to preparation of 1-isopropylcyclopentyl methacrylate by reaction 1,4-dichlorobutane, methyl isobutyrate and cyclization reaction, methacrylic anhydride.
As pointed out above, the nature of the claimed invention is unpredictable and is not a mature art.  Further, the Federal Circuit stated that the lack of any disclosure of examples may be considered when determining whether the claimed invention is adequately described.  Boston Scientific Corp. v. Johnson & Johnson, --- F.3d --- (Fed. Cir. 2011).  Applicant has not provided a representative number of species to suggest that Applicant was in possession of a compounds of formula (I) and the method for reparation of said compounds; rather, Applicant has provided evidence for the preparation of methane sulfonic acid and monomethylsulfonyl peroxide only.

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure or method of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description for the preparation of  compounds of formula  (VIII). Thus, Applicants have failed to demonstrate possession of the compounds claimed and method of synthesis thereof. 
Overall, what these statements indicate is that the Applicant must provide adequate description of compounds of formula (VIII), their composition and method of preparation.  As such, the Artisan of skill could not predict that Applicant possessed any compound species, except for that of 1-isopropylcyclopentyl methacrylate on [0052]-[0056]
Therefore, it is concluded that the written description requirement is not satisfied.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 6 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by JP 2006 -104169A, April 2006, by Ishikawa  (cited by Applicants in IDS).

The JP’169  teach synthesis of alicyclic acrylate of formula (3) 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
  which corresponds to clamed formula (VIII) by reacting 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
which corresponds to clamed formula (VII) with compound  
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
which corresponds to claimed formula (VII).
The synthesis on page 11-12 of the cited reference teach: 1) reaction of cyclohexanone which corresponds to claimed formula (V) with EthylMgBr which corresponds to dianionic compound; teach the first step of claimed method: 

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 

 Next step: 2) reacting Grignard reagent with anhydride to give the cyclic acrylate:  i.e. the second step of claimed method reacting VII with VI to produce VIII:


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

JP’169   teach preparative examples which read on claimed method: Synthesis Example 3 (Synthesis of chloromagnesium-1-n-propyl-1-cycloheptyl alcoholate): In a 500 ml flask equipped with a stirrer sealed with nitrogen gas, 44.9 g (0.40 mol) of cycloheptanone and 100.0 g of tetrahydrofuran were charged, and the reaction solution was cooled to 5 ° C. Subsequently, 200 ml (0.40 mol) of a 2.0M-diethyl ether solution (manufactured by Aldrich) of n-propylmagnesium chloride (n-PrMgCl) was added dropwise over 2 hours so that the reaction temperature did not exceed 15 ° C. The mixture was further stirred at the same temperature for 1 hour to obtain 310 g of a tetrahydrofuran / diethyl ether solution of chloromagnesium-1-n-propyl-1-cycloheptyl alcoholate. In order to determine the yield of this reaction, 10.0 g of this solution was weighed, post-treated with a 20% aqueous ammonium chloride solution, and further separated to obtain an organic layer. As a result of analysis using gas chromatography, 1.89 g of 1-n-propyl-1-cycloheptanol derived from chloromagnesium-1-n-propyl-1-cycloheptyl alcoholate is contained in this organic layer. The reaction yield was 93.8%.
  Example 3
In a 300 ml flask equipped with a stirrer sealed with nitrogen gas, 82.6 g of a tetrahydrofuran / diethyl ether solution of chloromagnesium-1-n-propyl-1-cycloheptyl alcoholate prepared in Synthesis Example 3 was added. 10 mol), and the reaction solution was adjusted to 25 ° C. Next, acrylic acid and acetic anhydride are heated and stirred, and then 18.9 g (0.15 mol) of acrylic acid anhydride obtained by distillation purification is added at a reaction temperature of The mixture was added dropwise over 3 hours while adjusting to 30 to 35 ° C., and further stirred at the same temperature for 2 hours. After completion of the reaction, the organic layer was obtained by washing with 5% aqueous hydrochloric acid. As a result of analysis by gas chromatography, 18.7 g of 1-n-propyl-1-cycloheptyl acrylate, which was the target product, was produced (yield 88.7%).
Therefore, the prior art teach the limitation of instant claim 6. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 8-10  are rejected under 35 U.S.C. 103 as being unpatentable over  , JP 2006 -104169A  (cited by Applicants in IDS).
Instant claims are drawn to method of producing an alicyclic acrylate derivative, comprising:
1)reacting a dianionic compound and a compound of  Formula (V)  
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
synthesizing a compound of Formula (VI) 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
; 

2)reacting the compound of Formula (VI) and a compound represented
by Formula (VII) 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
and thus synthesizing an alicyclic acrylate compound represented by Formula (VIII) 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale


The JP’169  teach synthesis of alicyclic acrylate of formula (3) 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
  which corresponds to clamed formula (VIII) by reacting 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
which corresponds to clamed formula (VII) with compound  
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
which corresponds to claimed formula (VII).
The synthesis on page 11-12 of the cited reference teach: 1) reaction of cyclohexanone which corresponds to claimed formula (V) with EthylMgBr which corresponds to dianionic compound; teach the first step of claimed method: 

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 

 Next step: 2) reacting Grignard reagent with anhydride to give the cyclic acrylate:  i.e. the second step of claimed method reacting VII with VI to produce VIII:


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

JP’169   teach preparative example   Synthesis Example 3 (Synthesis of chloromagnesium-1-n-propyl-1-cycloheptyl alcoholate): In a 500 ml flask equipped with a stirrer sealed with nitrogen gas, 44.9 g (0.40 mol) of cycloheptanone and 100.0 g of tetrahydrofuran were charged, and the reaction solution was cooled to 5 ° C. Subsequently, 200 ml (0.40 mol) of a 2.0M-diethyl ether solution (manufactured by Aldrich) of n-propylmagnesium chloride (n-PrMgCl) was added dropwise over 2 hours so that the reaction temperature did not exceed 15 ° C. The mixture was further stirred at the same temperature for 1 hour to obtain 310 g of a tetrahydrofuran / diethyl ether solution of chloromagnesium-1-n-propyl-1-cycloheptyl alcoholate. In order to determine the yield of this reaction, 10.0 g of this solution was weighed, post-treated with a 20% aqueous ammonium chloride solution, and further separated to obtain an organic layer. As a result of analysis using gas chromatography, 1.89 g of 1-n-propyl-1-cycloheptanol derived from chloromagnesium-1-n-propyl-1-cycloheptyl alcoholate is contained in this organic layer. The reaction yield was 93.8%.
  Example 3
In a 300 ml flask equipped with a stirrer sealed with nitrogen gas, 82.6 g of a tetrahydrofuran / diethyl ether solution of chloromagnesium-1-n-propyl-1-cycloheptyl alcoholate prepared in Synthesis Example 3 was added. 10 mol), and the reaction solution was adjusted to 25 ° C. Next, acrylic acid and acetic anhydride are heated and stirred, and then 18.9 g (0.15 mol) of acrylic acid anhydride obtained by distillation purification is added at a reaction temperature of The mixture was added dropwise over 3 hours while adjusting to 30 to 35 ° C., and further stirred at the same temperature for 2 hours. After completion of the reaction, the organic layer was obtained by washing with 5% aqueous hydrochloric acid. As a result of analysis by gas chromatography, 18.7 g of 1-n-propyl-1-cycloheptyl acrylate, which was the target product, was produced (yield 88.7%).
 Example 4
In a 2l  flask equipped with a stirrer sealed with nitrogen gas, 25.6 g (1.05 mol) of metal magnesium (manufactured by Yamaishi Metal, 1.05 mol), cyclopentyl methyl 150.0 g was charged. A mixed solution of 114.4 g (1.05 mol) of ethyl bromide and 250.0 g of CPME was added dropwise over 2 hours so that the reaction temperature did not exceed 35 ° C., and further stirred at 35 ° C. for 1 hour. Then, a CPME solution of ethylmagnesium bromide was prepared. Next, after cooling the reaction solution to 5 ° C., a mixed solution of 98.2 g (1.00 mol) of cyclohexanone (manufactured by Wako Pure Chemical Industries) and 200.0 g of toluene was added over 2 hours so that the reaction temperature did not exceed 15 ° C. The solution was added dropwise and further stirred at room temperature for 1 hour to prepare a CPME / toluene solution of bromomagnesium-1-ethyl-1-cyclohexyl alcoholate.
  Subsequently, 154.2 g (1.00 mol) of methacrylic anhydride was dropped into the reaction solution over 3 hours while adjusting the reaction temperature to 25 to 30 ° C. For 1 hour. After completion of the reaction, 760 g of 5% aqueous hydrochloric acid solution was slowly added so that the temperature did not exceed 20 ° C., and after sufficient stirring, the aqueous layer was separated to obtain 971 g of an organic layer. As a result of analysis by gas chromatography, 166.8 g of 1-ethyl-1-cyclohexyl methacrylate as a target product was produced in the organic layer (yield 85.0%; based on cyclohexanone).
The method of the present application differs from the method described in the JP’169  in that prior art teach does not specifically teach the preparative example where the ketone is methyl isobutyrate  CH₃O₂CCH(CH₃)₂ and a Grignard reagent 5-mebered ring with propyl substituent; the prior art does not teach conversion ratio as claimed in claim 10.
A prima facie case of obviousness based on structure exists if the prior art suggests to one of ordinary skill in the art to make the substitution or modification. In re Tabor, 502 F.2d 775 (CCPA 1974).  It has been held several times that structurally similar compounds are obvious over one another.  See, e.g., In re Payne, 606 F.2d 303, (CCPA 1979) (An obviousness rejection based on similarity in chemical structure and function entails motivation of one skilled in the art to make the claimed compound with an expectation that compounds similar in structure will have similar properties.  When prior art compounds essentially "bracket" the instantly claimed compound, one of ordinary skill in the art would clearly be motivated to make the claimed compound.).

MPEP 2141 provides that exemplary rationales that may support a conclusion of
obviousness include (E) " Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
In the instant case, before the effective filing date of the claimed invention based on structural similarity, one of ordinary skill in the art would have an expectation of success in making the claimed compounds of formula VIII  by reacting Grignard of formula VI obtained from ketone V as methyl isobutyrate because of the structural similarity between the prior art and the instantly claimed compounds and a suggestion to try various combination of variables on the core structure (i.e. R2 and R3, Z in the instant application).  Furthermore, the prior art specifically teach n-propyl substituent which is isomer to isopropyl as claimed. In the interest of generating additional compounds that have the same utility as the compounds taught by the prior, a person having ordinary skill in the art would be motivated to make additional compounds that are most closely related to compounds specifically taught by the prior art that have already been demonstrated to have the desired utility. 
Regarding the conversion as recited in instant claim 10, a person skilled in the art would have motivated to optimize of the reaction conditions and so on to improve the conversion rate so as to achieve a higher conversion rate by routine experimentation. 
The rationale to support a conclusion that the claim would have been obvious is that teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Thus, the claimed invention as a whole is prima facie obvious over the teachings of the prior art.
Conclusion
Claims 6, 8-10 are rejected. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622